DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-48 and 50 are pending in this application.
Note: Double Patenting rejection withdrawn based on terminal disclaimer filed on 09/08/2022.
Response to Arguments
Applicant’s arguments, see Pages 11-14, filed 08/23/2022, with respect to Claims 21-48 and 50 with respective to “upon receiving a voice command, from a user, to implement the service at the communication device, the voice command is verified as conforming with the at least one policy rule and/or usage rule associated with the service; enabling management and/or control of communication device functionality, via an interactive voice response functionality for the user present at the user premises and via a graphical user interface rendered on a display of the communication device or an endpoint device, causing authentication and/or authorization to be performed through communications with another service provider from which the communication device is programmed to stream media following successful authentication and/or authorization; wherein causing at least one of the authentications and/or authorizations is in response to processing the voice command from the user; wherein the voice command is processed using the interactive voice response functionality for speech detection; and wherein the communication device provides output at the user premises by executing an application service independent from the service provider” have been fully considered and are persuasive. The rejections of claims 21-48 and 50 has been withdrawn. 
Allowable Subject Matter
Claims 21-48 and 50 are allowed.
The following is an examiner’s statement of reason for allowance: 
Applicants remarks submitted have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims. The closest prior art fund, which previously cited, is as follows: 
Reisman (US 2004/0031058 A1) which directed to systems and methods for navigating hypermedia using multiple coordinated input/output device sets. Disclosed systems and methods allow a user and/or an author to control what resources are presented on which device sets (whether they are integrated or not), and provide for coordinating browsing activities to enable such a user interface to be employed across multiple independent systems. Disclosed systems and methods also support new and enriched aspects and applications of hypermedia browsing and related business activities; 
Saha et al. (US 2006/0109837 A1), which direct to a framework is provided to offer composite voice applications and services. A composite application and service begins from the user dialing in via phone and ends by the user hanging up the phone. The composite interactive voice services architecture includes a session initiation protocol session service unit is in the loop of session signaling all the time starting from the time the user first dials in, during the user roaming across various voice servers, and until the end of the composite service when user hangs up the phone. This unit accepts a command and login instruction of the next interactive voice service from the previous interactive voice service. The unit has knowledge of DTMF sequences required for the user to login to next interactive voice service. The session service unit automatically accomplishes a roaming process such that composite applications and services can be achieved across various voice servers.
None of these references, take alone or in combination, teaches the claims as, “upon receiving a voice command, from a user, to implement the service at the communication device, the voice command is verified as conforming with the at least one policy rule and/or usage rule associated with the service; enabling management and/or control of communication device functionality, via an interactive voice response functionality for the user present at the user premises and via a graphical user interface rendered on a display of the communication device or an endpoint device, causing authentication and/or authorization to be performed through communications with another service provider from which the communication device is programmed to stream media following successful authentication and/or authorization; wherein causing at least one of the authentications and/or authorizations is in response to processing the voice command from the user; wherein the voice command is processed using the interactive voice response functionality for speech detection; and wherein the communication device provides output at the user premises by executing an application service independent from the service provider” in conjunction with other limitation recited in the claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by the applicant must be submitted no later than the payment issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason of Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


September 10, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478